MEMORANDUM **
Clayton Lamont Howard, an Oregon state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action seeking declaratory and injunctive relief against prison officials. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and review for abuse of discretion the denial of preliminary injunctive relief, Johnson v. California State Bd. Of Accountancy, 72 F.3d 1427, 1429 (9th Cir.1995). We affirm.
The district court properly granted summary judgment for defendants because Howard failed to raise a genuine issue of material fact as to whether any of the defendants violated Howard’s constitutional rights while investigating his possible involvement in a drug smuggling conspiracy violated Howard’s constitutional rights. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001) (“If no constitutional right would have been violated were the allegations established, there is no necessity for further inquiries concerning qualified immunity.”).
The district court did not abuse its discretion in denying Howard’s motions for a temporary restraining order and preliminary injunction because Howard did not demonstrate any likelihood of success on the merits or a threat of injury. See Johnson, 72 F.3d at 1430.
We do not review the denial of Howard’s motion for re-argument and/or reconsideration because Howard did not amend the notice of appeal to include the district court’s November 23, 2004 order denying his post-judgment motion.
Howard’s motion for leave to file an addendum to the excerpts of record is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.